Citation Nr: 1428318	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for nephropathy, including as secondary to exposure to contaminated water at Camp Lejeune.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for headache disability, claimed as nerves, migraine, and syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1953 to January 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a headache disability (on de novo review) and diabetic nephropathy are being REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 1972 rating decision confirmed an earlier (February 1972) denial of service connection for a headache disability, claimed as nerves, migraines, and syncope, based essentially on a finding that such disability was not shown to be related to the Veteran's service, to include as due to a December 1954 event in service, for which medical treatment was sought.  

2.  Evidence received since the September 1972 rating decision suggests that the Veteran may have a chronic headache disability that began in service (as a result of a motor vehicle accident), relates to unestablished facts necessary to substantiate the claims of service connection for such disability, and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants that portion of the claim that is being addressed, i.e., reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A February 1972 rating decision denied the Veteran service connection for a headache disability, manifested by "nerves," migraines, and syncope, essentially on the basis that the evidence did not show that such disability was manifested during service, or within a year after service, and was not otherwise shown to be causally related to his service.  Additional evidence confirming medical treatment in December 1954 (but not specifying the nature of that treatment) was added to the record in the following year.  A September 1972 rating decision confirmed the denial.  The Veteran did not appeal that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the September 1972 rating decision included service treatment records (including a quote from a December 1954 Personnel Unit Diary entry reading "5 DEC 54 SK 3-4 DEC 1954 BN DISP") and the Veteran's December 1971 statement that in (approximately) early 1955, he was walking with other Marines to the base chapel when he felt faint, had a severe headache, passed out, and woke up in the infirmary, where he stayed for about four days.  He reported that the Navy doctor told him the episode was due to nerves and tension, and stated that he has had severe headaches since that time, and that they had increased in frequency and required medical treatment.

Evidence received since the September 1972 rating decision includes the Veteran's March 2011 request to reopen his claim, in which he stated that "syncope, cause undetermined" was diagnosed in service.  In May 2011 he submitted a statement asserting that he has suffered from chronic severe headaches since the December 1954 incident in service.  In a June 2014 brief, he asserted that his headaches stem from a motor vehicle accident (MVA) in-service.  Taken at face value (as is required for the purpose of reopening), his statements that he has had ongoing complaints of headaches since service suggests chronicity (greater than 50 years) of a headache disorder, and that this headache disorder is related to a MVA in service, relate to an unestablished fact necessary to substantiate the claim of service connection.  When considered with the other evidence of record, they raise a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence received since September 1972 is both new and material and that the claim of service connection for a headache disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a headache disability, claimed as nerves, migraine, and syncope, is granted.

REMAND

Regarding the claim of service connection for nephropathy, in a statement received in December 2012 the Veteran he asserted that, during an October 25, 2012, office visit, his treating physician informed him that his nephropathy predated his diabetes by several years.  The September 2012 VA medical opinion report was premised on an assumption that the Veteran's nephropathy developed secondary to (i.e., after) his diabetes.  If the Veteran's assertion regarding his treating physician's opinion is correct, that is critical information that would alter the factual basis on which the VA opinion was premised.  Hence, a remand to obtain the record of the October 25, 2012, office visit (and any further pertinent records) and, if the Veteran's assertion is confirmed, to secure an addendum opinion from the September 2012 VA examiner that encompasses the additional evidence is required.

Regarding the claim of service connection for a headache disorder, the Veteran is competent to observe that he has headaches or faints, but is not competent to establish by his own opinion that they reflect a headache disorder that is etiologically linked to active service.  The etiology of his headache/fainting symptoms is a complex medical question that must be resolved prior to readjudication of this claim on the merits.  A remand for development to secure medical evidence that addresses the question is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any and all providers of evaluations and/or treatment he has received for nephropathy and to provide releases for records of any such evaluations and/or treatment (that are not already associated with the claims file, or were sought and determined to be unavailable), to specifically include any such records from the Veteran's treating physician, S. J., MD.  The AOJ should secure complete clinical records from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a contacted provider does not respond, the Veteran should be so advised and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should also arrange for exhaustive development to secure complete STRs related to the Veteran's alleged MVA in service.  If no such records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.

3.  If and only if additional records received alter the factual basis upon which the September 2012 VA opinion concerning diabetic nephropathy was premised (i.e., show, as alleged, that the Veteran's nephropathy pre-dated his diabetes), the AOJ should obtain an addendum opinion from the examiner who conducted the September 2012 examination (and if that examiner is unavailable, from another appropriate provider) that encompasses consideration of  the additional records.

4.  When the record is complete, the RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any headache disorder, and in particular whether such is related to (was caused or aggravated by) a fainting episode or MVA in service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following.

(a) Does the Veteran at least as likely as not (a 50% or better probability) have a chronic disability manifested by headaches or fainting?   If so, identify such disability by diagnosis.

(b) If so, is it at least as likely as not (a 50% or better probability) that the diagnosed headache disorder began in/is etiologically related to an event during the Veteran's service?  The rationale for the response to this question should reflect consideration of the Veteran's lay reports that he has had continuous ongoing headache symptoms ever since service.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated. 

5.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


